Filed 9/8/17
                    CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                          DIVISION EIGHT

THE PEOPLE,                          B275226

         Plaintiff and Respondent,   (Los Angeles County
                                      Super. Ct. No. MA064988)
               v.

KEVIN R. WILLIAMS et al.,

      Defendants and Appellants.

      APPEAL from an order of the Superior Court of Los
Angeles County. Eric P. Harmon, Judge. Affirmed.
      Allison H. Ting, under appointment by the Court of Appeal,
for defendant and appellant Kevin R. Williams.
      James M. Crawford, under appointment by the Court of
Appeal, for defendant and appellant Pauline R. Winbush.
      Kamala D. Harris and Xavier Becerra, Attorneys General,
Gerald A. Engler, Chief Assistant Attorney General, Lance E.
Winters, Assistant Attorney General, Scott A. Taryle and Tannaz
Kouhpainezhad, Deputy Attorneys General, for Plaintiff and
Respondent.
                         **********
       Pursuant to a plea agreement, defendants and appellants
Kevin R. Williams and Pauline R. Winbush were each convicted
of one felony count of dog fighting, and one felony count of animal
cruelty. The sole issue on appeal is defendants’ contention the
court erred in denying their joint motion to suppress evidence
and to quash and traverse the warrant pursuant to Penal Code
section 1538.5.
       We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       On February 17, 2015, defendants Williams and Winbush
were charged by information with 29 separate counts, including
four felony counts of possession of fighting dogs (Pen. Code,
§ 597.5, subd. (a)(1); counts 1-4), and 17 counts of animal cruelty
(Pen. Code, § 595, subd. (b); counts 5-21).
       Defendants jointly filed a motion to suppress evidence
seized during the search of their residential property on
November 26, 2014, and to quash and traverse the warrant
pursuant to Penal Code section 1538.5. The People filed
opposition. The motion was heard on October 7 and 26, 2015,
and concluded on November 18, 2015. We summarize the
material facts as reflected in the testimony received at the
hearing.
       Just before 3:00 p.m. on October 29, 2014, Ed Callaway, a
field officer with the Los Angeles County Department of Animal
Control (Animal Control), responded to a report of a loose horse
near the 7000 block of West Avenue A-14 in an unincorporated
rural area of Los Angeles county, near Lancaster. When he
arrived on the scene and saw the wandering horse, he saw a car
swerve to avoid hitting it, and several other cars in the vicinity.
       Officer Callaway approached the horse, trying not to
frighten it out into traffic, but the horse headed back down




                                 2
Avenue A-14. He followed the horse slowly in his vehicle until
the horse stopped at the property located at 7038 West Avenue A-
14 (property later determined to be defendants’ residence). The
horse attempted to reenter the property through a side fence near
where there was some sort of corral. Officer Callaway noticed
there were several broken or loose boards in the fence, and
presumed the horse had gotten loose from there. The horse was
unable to get back into the yard.
       As the horse continued to try to push through the fence,
Officer Callaway heard several dogs begin to bark. He walked
along the outside of the fence toward the horse to try to
determine if the dogs were loose and could frighten or injure the
horse, or chase it back out onto the street where it would be a
serious hazard. Officer Callaway saw that the dogs were
confined in “makeshift” kennels of chain link fencing and plywood
inside the yard.
       The dogs continued barking, and the horse walked back
toward the front of the property. The horse stopped near the
driveway that led up to the garage attached to the home. There
was an open gate in a chain link fence that abutted the side of
the garage. The fence was about three feet high. The horse went
through the gate but appeared to have difficulty getting into the
back yard due to debris and weeds. It retreated back out to the
front yard and began to eat some weeds or spilled hay on the
ground near the garage. Officer Callaway moved his vehicle and
parked it in a location near the driveway, hoping to block the
horse from leaving that portion of the front yard. Officer
Callaway then walked through the open gate into the back yard
to see if there was a suitable corral, that did not have broken
fencing, in which to safely secure the horse. He could not see any
suitable corral and returned to the front yard.




                                3
       Officer Callaway called Sergeant Rachel Montez-Kemp,
also of Animal Control, and told her he needed a trailer to
impound a loose horse. While he waited for her to arrive, he
yelled into the yard announcing his presence in case the property
owner was out back. He also honked the horn of his vehicle. He
got no response. Sergeant Montez-Kemp arrived about
20 minutes later with a horse trailer.
       Once Sergeant Montez-Kemp arrived, they haltered the
horse and placed it inside the horse trailer. The horse looked
“thin.” Sergeant Montez-Kemp had brought a bucket of feed, so
they left the horse eating inside the trailer while they attempted
to determine if the owner was at home. Sergeant Montez-Kemp
has worked for Animal Control for 16 years and the department’s
normal procedure is to attempt to make contact with an owner of
livestock before impounding an animal. Officer Callaway, who
had seven years of experience, confirmed that was the
department’s practice.
       Sergeant Montez-Kemp knocked on the front door of the
home. No one answered, but she heard the distinctive sound of
puppies barking from inside the home. She also knocked on the
front window of the home and the garage door but got no
response. Sergeant Montez-Kemp told Officer Callaway to call
dispatch to attempt to call the property owners. Dispatch left a
message on an answering machine after no one picked up the
phone.
       They heard several dogs barking in the back yard, as well
as a dog barking and “whining” from inside the garage. There
was a strong smell of “excessive” fecal matter. Officer Callaway
looked through a broken window in the upper corner of the
garage door. There was a dog inside, in conditions that appeared
“unhealthful.” Officer Callaway also saw a treadmill and a “slat




                                4
mill” partially covered by a tarp. A slat mill is a device used in
the training of fighting dogs. Officer Callaway said he was six
feet one inch tall, but was a couple of inches taller in his work
boots, and was able to look into the window of the garage door.1
       Sergeant Montez-Kemp thought if the owner was out in the
back yard, the noise from the barking dogs could make it difficult
to hear them knocking and yelling out front. Both she and
Officer Callaway walked through the open gate near the garage
into the back yard.2 Officer Callaway looked into the window at
the back of the garage, as did Sergeant Montez-Kemp.
       While in the back yard, Sergeant Montez-Kemp confirmed
the corral with the broken boards was not suitable for the horse
as it could plainly escape again and get injured or be a danger to
motorists. They walked a little further into the back yard toward
the kennels. She noticed that all of the dogs on the property in
makeshift kennels were pit bulls, the breed most often used in
dog fighting. One of the dogs had a missing lip, and another
smaller female pit bull had multiple scars on her body. Another
kennel contained a dog with a litter of puppies. They saw no one
in the back yard.


1     During cross-examination, Officer Callaway conceded he
wrote his report about the incident several weeks later. Because
Animal Control is understaffed, he often has to delay writing
incident reports in order to handle more urgent matters. He
conceded he did not include anything in his written report about
entering the back yard of the property or hearing the whining
dogs, because the focus of his report was documenting the
impounding of the loose horse.
2      Sergeant Montez-Kemp confirmed, on cross-examination,
that she and Officer Callaway walked into the back yard together
after the horse was secured on the trailer.




                                5
       Sergeant Montez-Kemp was familiar with defendants’
property as she had been called out to the property on prior
occasions, including in February 2008 on a report of excessive
dogs on the property and “possible dog fighting.” At that time,
she found approximately 30 pit bulls on the property but
defendants claimed to have the requisite permits or were in the
process of obtaining them. No further action was taken. She was
also aware that another Animal Control officer had been called to
the property in 2010 due to a report regarding horses that were
“thin” or in poor condition. The officer who responded to the
property in 2010 reported numerous pit bulls were kept in
kennels filled with excrement and water bowls containing mold
and algae. Sergeant Montez-Kemp testified she was experienced
in “blood sports” and had investigated dozens of animal fighting
cases in her career.
       Sergeant Montez-Kemp instructed Officer Callaway to take
several photographs at the property, including the interior of the
garage through the back window, and also from the window in
the front garage door because he was taller than she was.
Sergeant Montez-Kemp said Officer Callaway was able to see
into, and take a photograph of, the interior of the garage from the
broken front window without standing on anything. Sergeant
Montez-Kemp also took some photographs of the kennels in the
back yard.
       Sometime around 5:00 p.m., defendant Williams arrived
home. He told Officer Callaway the horse got loose all the time
and he was unable to keep it locked up. Officer Callaway issued
defendant a misdemeanor citation and impounded the horse.
       The next day, Sergeant Montez-Kemp sent Deputy Robert
Ferrell of the Los Angeles County Sheriff’s Department an email
about the events of October 29. She provided him copies of the




                                 6
photographs she and Officer Callaway had taken on October 29,
2014. Sergeant Montez-Kemp told Deputy Ferrell she suspected
defendants were operating a “dog fighting operation” at their
property.
       On November 10, 2014, Deputy Ferrell and Sergeant
Montez-Kemp went to defendants’ property and drove around the
perimeter from outside the fence. Deputy Ferrell noted two
different sets of individual dog kennels. On at least two sides of
the property, the fencing was “low” so the kennels were visible
from the road, but he could not see the dogs inside. Deputy
Ferrell confirmed he and Sergeant Montez-Kemp never entered
defendants’ property on November 10, but only observed, and
took photographs of, the property and kennels from the public
roads outside of the fencing.
       Deputy Ferrell testified he prepared his affidavit in support
of the search warrant based on the written and oral reports
received from Sergeant Montez-Kemp, as well as his personal
observations on November 10, 2014. Deputy Ferrell explained he
had 26 years of experience as a deputy sheriff and is a certified
court expert in the field of “bloodsports” and illegal animal
fighting. Because he knew Sergeant Montez-Kemp to be
experienced in blood sport investigations, her report and
statements of her observations were credible to him. He
understood from Sergeant Montez-Kemp that the horse had been
secured in the trailer, when she and Officer Callaway proceeded
into the back yard and eventually took the photographs. He
agreed her photographs of the kennels appeared to be taken “up
close” as compared to his photographs taken from outside the
fence.
       Deputy Ferrell’s affidavit identified his experience, as well
as Sergeant Montez-Kemp’s experience, with blood sport




                                 7
investigations. It summarized the observations made at the
property by Sergeant Montez-Kemp and Officer Callaway on
October 29, as well as the prior calls to the property. It further
set forth the information concerning Deputy Ferrell’s trip to
defendants’ property on November 10, with Sergeant Montez-
Kemp, in which he confirmed the presence of the kennels. The
affidavit stated, in part, that based on the breed of dog being kept
on the property, “the training devices observed, and the condition
in which the dogs are housed (fighting dogs used in bloodsports
are kept either on individual chains or in kennels spaced closely
enough to see and get near each other, but always just out of each
other [sic] reach) coupled with my observations of the location
and my training and experience in bloodsports,” it was his belief
that evidence of an illegal dog fighting operation would be found
on the property.
       The search warrant issued November 24, 2014 and was
served and executed on November 26, 2014. The officers
recovered 19 pit bulls (11 adults and 8 puppies), many of which
were emaciated or had sores or scars. They also recovered
numerous other dead animals, as well as the slat mill device and
three boxes of documents related to dog fighting, among other
items.
       After the testimony of Deputy Ferrell, Sergeant Montez-
Kemp and Officer Callaway was completed, defendants called
Pasquale DiFabrizio to testify. Mr. DiFabrizio is a private
investigator hired by defendants. He attested to the information
in his report documenting the conditions on the property. He
said he attempted to duplicate the photographs taken by Officer
Callaway on October 29, and could only obtain similar
photographs of the kennels if he was inside the back yard right
next to the kennels, as they are approximately 80 feet into the




                                 8
middle portion of the back yard from the chain link fence near
the garage. He stated the back yard of defendants’ property is
fully fenced with a mixture of chain link and wood boards.
Mr. DiFabrizio confirmed there are windows on the front garage
door, one of which is broken. The bottom edge of that window is
approximately 5 feet 11 inches from the ground. Mr. DiFabrizio
said he is six feet tall but could not take a photograph of the
interior of the garage from that window without holding the
camera over his head.
       After entertaining extensive argument, the court denied
defendants’ motion.
       Thereafter, defendants each pled no contest to one count of
possession of fighting dogs (Pen. Code, § 597.5, subd. (a)(1)), and
one count of animal cruelty (§ 597, subd. (b)).
       The court sentenced each defendant to county jail for a
term of three years eight months. The court suspended execution
of sentence and placed both defendants on five years of formal
probation on the condition that defendant Williams serve
365 days in county jail, and defendant Winbush serve 270 days in
county jail. Defendants were ordered to take animal cruelty
classes and were prohibited for owning or residing with any
animals during the probationary period. The remaining counts
were dismissed in accordance with the plea agreement.
       This appeal followed.
                            DISCUSSION
       Defendants contend the trial court erred in denying their
motion to suppress and to quash and traverse the warrant. They
argue the Animal Control officers’ entry onto their property was
unlawful because they did not have a warrant and there were no
exigent circumstances. Defendants argue that to the extent the
loose horse created an emergency, it ended as soon as the horse




                                 9
was secured in the trailer and there was no reasonable basis for
the officers to continue their search into the back yard.
Defendants contend the subsequent search and seizure of
evidence pursuant to a warrant was the tainted fruit of the initial
unconstitutional entry, and neither the independent source rule
nor the good faith exception apply. When the tainted material is
excised from the warrant, defendants contend it does not support
a finding of probable cause. We disagree.
       In reviewing an order denying a motion to suppress
pursuant to Penal Code section 1538.5, we “uphold those factual
findings of the trial court that are supported by substantial
evidence.” (People v. Camacho (2000) 23 Cal.4th 824, 830
(Camacho).) We independently review the question whether the
challenged search conformed to constitutional standards of
reasonableness. (Ibid.) Our review is governed by federal
constitutional standards. (People v. Rogers (2009) 46 Cal.4th
1136, 1156, fn. 8 (Rogers); People v. Chung (2010) 195
Cal.App.4th 721, 727 (Chung).)
       It is fundamental that the Fourth Amendment only
protects from unreasonable searches “those areas in which a
person has a reasonable expectation of privacy.” (People v.
Chavez (2008) 161 Cal.App.4th 1493, 1499 (Chavez).) Plainly, a
private home is a place in which an individual has a reasonable
expectation of privacy. (Camacho, supra, 23 Cal.4th at p. 831.)
Land or structures immediately adjacent to and intimately
associated with one’s home, referred to as “curtilage,” are
ordinarily considered part of the home itself for Fourth
Amendment purposes. (Oliver v. United States (1984) 466 U.S.
170, 180.) The Supreme Court identified four factors relevant to
deciding whether a given area constitutes curtilage: “the
proximity of the area claimed to be curtilage to the home,




                                10
whether the area is included within an enclosure surrounding the
home, the nature of the uses to which the area is put, and the
steps taken by the resident to protect the area from observation
by people passing by.” (United States v. Dunn (1987) 480 U.S.
294, 301.)
       However, not every warrantless entry to the curtilage of a
home offends the Fourth Amendment. The protection afforded
one’s home by the Fourth Amendment “ ‘has never been extended
to require law enforcement officers to shield their eyes when
passing by a home on public thoroughfares. Nor does the mere
fact that an individual has taken measures to restrict some views
of his activities preclude an officer’s observations from a public
vantage point where he has a right to be and which renders the
activities clearly visible. [Citation.] “What a person knowingly
exposes to the public, even in his own home . . . , is not a subject
of Fourth Amendment protection.” ’ ” (Camacho, supra,
23 Cal.4th at p. 831.)
       “ ‘ “It is clear that police with legitimate business may enter
areas of the curtilage which are impliedly open, such as access
routes to the house.” ’ ” (Chavez, supra, 161 Cal.App.4th at
p. 1500, italics added.) “ ‘A sidewalk, pathway, common entrance
or similar passageway offers an implied permission to the public
to enter which necessarily negates any reasonable expectancy of
privacy in regard to observations made there. The officer who
walks upon such property so used by the public does not wear a
blindfold; the property owner must reasonably expect him to
observe all that is visible. In substance the owner has invited the
public and the officer to look and to see.’ ” (Chavez, supra, 161
Cal.App.4th at p. 1500.)
       It is undisputed that on October 29, 2014, Officer Callaway
entered the unfenced front yard of defendants’ property for a




                                 11
legitimate purpose. Officer Callaway responded to a report of a
loose horse on the road, a horse which it is undisputed belonged
to defendants.3 Defendants’ front yard and driveway were not
fenced off and were publicly accessible. Officer Callaway’s
actions, including briefly walking through the open gate to see if
there was a safe corral, were reasonable attempts to secure the
loose horse and determine if there was a suitable corral on the
property. His conduct did not constitute a search under the
Fourth Amendment.
       Once Sergeant Montez-Kemp arrived with the horse trailer
and secured the horse inside, she and Officer Callaway made
further efforts to make contact with defendants before hauling
the horse away. It was reasonable for the officers to make a
genuine effort to contact the property owner before formally
impounding the horse. Knocking on the front door, a front
window to the home, and the front garage door while calling out
to see if anyone was home were reasonable tactics in that regard
and did not offend the Fourth Amendment.4
       Defendants primarily take issue with the conduct of the
officers that occurred thereafter on October 29, 2014, namely
looking into the windows of the attached garage and walking into
and inspecting the fenced back yard. Defendants contend there

3      Los Angeles County Code section 10.32.040 makes it a
misdemeanor to allow one’s livestock to be loose on public land or
roads. The citation issued to defendant Williams was for a
violation of this ordinance.
4     As defendants apparently concede, no Fourth Amendment
issue was raised by any of the actions on November 10, 2014,
when Deputy Ferrell returned with Sergeant Montez-Kemp and
made observations of the property solely from public vantage
points outside the fence.




                                12
was no longer any emergency as the horse was in the trailer and
no longer presented a hazard, and their activities were motivated
solely by the fact Sergeant Montez-Kemp was on “a mission of
ferreting out” evidence of a crime.
       Respondent contends the conduct of the officers was
justified by exigent circumstances. We agree.
       “[T]he exigent circumstances doctrine constitutes an
exception to the warrant requirement when an emergency
situation requires swift action to prevent imminent danger to
life.” (Rogers, supra, 46 Cal.4th at p. 1156.) The exigent
circumstances exception is properly invoked when “an officer
reasonably believes an animal on the property is in immediate
need of aid due to injury or mistreatment.” (Chung, supra,
195 Cal.App.4th at p. 732; accord, Broden v. Marin Humane
Society (1999) 70 Cal.App.4th 1212, 1222.)
       There is no “ ‘ “ ‘litmus test’ ” ’ ” for determining whether
exigent circumstances exist. (Rogers, supra, 46 Cal.4th at
p. 1157.) “ ‘ “ ‘[I]n each case the claim of an extraordinary
situation must be measured by the facts known to the officers.’ ” ’
[Citation.] Generally, a court will find a warrantless entry
justified if the facts available to the officer at the moment of the
entry would cause a person of reasonable caution to believe that
the action taken was appropriate.” (Ibid.)
       In Chavez, an officer took a report from a woman that her
boyfriend, who had previously been violent with her, had forcibly
taken her car. (Chavez, supra, 161 Cal.App.4th at p. 1497.) She
told the officer she was scared of her boyfriend, was not certain
where their seven-year-old son was, and she had seen a gun at
their home about six months earlier. (Ibid.) The officer went to
the family home, felt the front grill of the car parked in the
driveway and noticed it was warm. He therefore assumed the




                                 13
boyfriend was inside. He knocked several times on the front
door, rang the doorbell, and called out his presence, but got no
response. (Ibid.) He then walked a few steps down a cement
walkway to a six-foot wooden gate, and looked over. The officer
noticed a gun lying on the ground near a sliding door that led into
the home. Fearing for the safety of the boy in case he was inside
the home, the officer jumped over the fence to retrieve the gun,
and then jumped back over the fence. (Ibid.)
       In reversing the trial court’s grant of the defendant’s
motion to suppress, the Chavez court explained, “the officer’s
observation of the revolver was not a search because the revolver
was viewed in plain sight. . . . Defendant’s fence, at
approximately six feet tall, prevented only physical intrusion and
not observations by persons approximately six feet or taller. . . .
Such a fence does not prevent viewing . . . in many other
circumstances such as from an adjacent deck, back yard
improvement, play set, children’s tree house, or neighbor’s
second-story window.” (Chavez, supra, 161 Cal.App.4th at
p. 1501, citations omitted.)
       Chavez further held that exigent circumstances justified
the officer briefly jumping over the fence to secure the revolver.
“By jumping the fence into defendant’s side yard to secure the
revolver, [the officer] acted reasonably under the circumstances
to protect both himself and the child he had reason to believe was
in the residence. . . . He did not conduct any further search while
in the yard and instead did no more than was necessary to
eliminate the risk posed by the gun.” (Chavez, supra, 161
Cal.App.4th at p. 1503.)
       Here, a horse that was thin and being housed in an unsafe
corral had escaped from defendants’ property. Officer Callaway
and Sergeant Montez-Kemp knew there had been prior calls to




                                14
the property in response to reported concerns about the
conditions of horses and pit bulls on the property. Sergeant
Montez-Kemp heard puppies barking inside the home when she
knocked on the door trying to contact defendants, and Officer
Callaway heard a dog whining from inside the garage. There
were strong odors of excessive fecal matter reasonably associated
with unhealthful housing conditions.
       Under those circumstances, it was reasonable for Officer
Callaway and Sergeant Montez-Kemp to be concerned there was
a dog in distress inside the garage and possibly in need of
immediate aid. There was nothing unreasonable about Officer
Callaway standing on the front driveway and simply looking
through the broken window in the garage door to determine
whether the dog he heard making a whining bark was in genuine
distress. Such facts “would cause a person of reasonable caution
to believe that the action taken was appropriate.” (Rogers, supra,
46 Cal.4th at p. 1157.)
       Moreover, Officer Callaway’s conduct, like the officer in
Chavez, was “ ‘strictly circumscribed by the exigencies which
justif[ied] its initiation.’ ” (Mincey v. Arizona (1978) 437 U.S. 385,
393.) He did not thereafter enter the garage or intrude further
inside. He only looked inside to determine if the dog needed to be
assisted. From that vantage point, the treadmill and partially
covered slat mill device were plainly visible inside the garage.
       Defendants argue that Officer Callaway and Sergeant
Montez-Kemp did not find any animals in immediate threat of
injury or death, either inside the garage or in the back yard, and
in fact ultimately waited several weeks to return with law
enforcement, and a warrant, to impound the dogs on the
property. Defendants suggest this is proof there was no
emergency justifying their conduct. We are not persuaded.




                                 15
       The exigent circumstances doctrine protects reasonable law
enforcement conduct. Officer Callaway acted reasonably in
looking inside the garage window to attempt to determine the
conditions of the dog he heard inside. Simply because the dog,
while living in unhealthful conditions, did not appear to be in
immediate risk of death, does not mean exigent circumstances
did not justify Officer Callaway’s decision to look inside. (People
v. Troyer (2011) 51 Cal.4th 599, 606 [the possibility that injury or
death may be prevented by immediate action “outweighs the
affront to privacy” when an officer makes a warrantless entry
“under the reasonable but mistaken belief that an emergency
exists”].)
       Defendants argue there were no circumstances that
justified the officers proceeding into the back yard after having
looked in the garage. Given the facts known to the officers, it was
not unreasonable for them to be concerned about the condition of
the dogs they could hear barking incessantly from the back yard.
They could have reasonably believed they were justified to walk
into the back yard and briefly check on the dogs in the kennels
that were visible from outside the fence.
        Even assuming that Officer Callaway and Sergeant
Montez-Kemp’s decision to walk into the back yard and inspect
the kennels was not justified by exigent circumstances, the
warrant was nonetheless valid. Deputy Ferrell’s affidavit
contained substantial information supporting a finding of
probable cause, even without the information obtained by Officer
Callaway and Sergeant Montez-Kemp’s search of the back yard
on October 29, 2014.
       We begin with the well-established principle that an
affidavit of probable cause in support of a search warrant is
presumed valid. (People v. Scott (2011) 52 Cal.4th 452, 484.)




                                16
Moreover, “[t]he showing required in order to establish probable
cause is less than a preponderance of the evidence or even a
prima facie case.” (People v. Carrington (2009) 47 Cal.4th 145,
163.)
       After excising the information provided to Deputy Ferrell
by Sergeant Montez-Kemp that was obtained from her
observations of the kennels while in the back yard (specifically
the injuries and scarring to the dogs in the kennels), Deputy
Ferrell’s affidavit contained the following information:
(1) Deputy Ferrell was a certified expert in blood sport
investigations; (2) Deputy Ferrell personally observed, from the
public roadway, the individual dog kennels located on defendants’
property that were of a type used to house fighting dogs;
(3) Sergeant Montez-Kemp was an experienced Animal Control
officer with expertise in illegal dog fighting operations;
(4) defendants’ property had been the source of numerous calls
over the previous four years regarding pit bulls on the property
and an illegal dog fighting operation had been suspected but not
confirmed; (5) on October 29, 2014, Sergeant Montez-Kemp and
Officer Callaway had to secure and impound a horse that escaped
from unsafe housing from defendants’ property; and (6) on
October 29, 2014, after securing the horse, a slat mill device used
in the training of fighting dogs was observed on the property.
       This information, without more, was sufficient for the
search warrant to issue. “[L]aw enforcement officers may draw
upon their expertise to interpret the facts in a search warrant
application, and such expertise may be considered by the
magistrate as a factor supporting probable cause.” (People v.
Nicholls (2008) 159 Cal.App.4th 703, 711.) Deputy Ferrell’s
experience allowed him to explain the significance of the dog
breed (pit bulls) and the type of kennels on defendants’ property




                                17
as related to a possible dog-fighting operation. Combined with
the balance of information provided, including the prior calls to
defendants’ property, there was ample information, given Deputy
Ferrell’s expertise in bloodsports, demonstrating probable cause,
even without the information about the injuries and scarring on
the dogs in the back yard.
       We reject defendants’ contention the information from
Sergeant Montez-Kemp about prior calls made to defendants’
property were stale and not properly considered in determining
probable cause. “No bright-line rule defines the point at which
information is considered stale. [Citation.] Rather, ‘the question
of staleness depends on the facts of each case.’ [Citation.] ‘If
circumstances would justify a person of ordinary prudence to
conclude that an activity had continued to the present time, then
the passage of time will not render the information stale.’
[Citation.]” (People v. Carrington, supra, 47 Cal.4th at pp. 163-
164.) The calls at issue spanned approximately a four-year
period of time during which defendants were known to be
keeping, and apparently breeding, numerous pit bulls on their
property. It was not unreasonable for that information to be
considered relevant to the possible existence of an ongoing dog-
fighting operation on defendants’ property.
       Defendants have failed to show the affidavit contained any
material omissions that were deliberately made to create a false
impression or with reckless disregard for the truth. (People v.
Scott, supra, 52 Cal.4th at p. 484.)




                                18
                        DISPOSITION
      The order denying defendants and appellants’ motion to
suppress evidence and to quash and traverse the warrant is
affirmed.
      Defendant and appellant Kevin R. Williams’ judgment of
conviction is affirmed.
      Defendant and appellant Pauline R. Winbush’s judgment of
conviction is affirmed.

                                   GRIMES, J.
     WE CONCUR:

                 RUBIN, Acting P. J.



                 FLIER, J.




                              19